Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group II (clams 27-30) in the reply filed on 4/7/2022 is acknowledged.  The traversal is on the ground(s) that the restriction between a product and a process of use of the product in a national stage application is improper.  This is not found persuasive because the product (Group I) is known by the applied prior art (see the restriction requirement) and therefore, the inventions in the Group I and Group II lack unity of invention as discussed in the previous office action.
The requirement is still deemed proper and is therefore made FINAL.



EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Benjamin Strick on 5/19/2022.

The application has been amended as follows: 

In the claims:
Please, replace the previous set of claims with the followings:
1–16.	(Canceled)
17.	(Currently Amended)  The method according to claim 27, 
18.	(Currently Amended)  The method according to claim 27, 
19.	(Currently Amended)  The method according to claim 27, 
20.	(Currently Amended)  The method according to claim 27, 

    PNG
    media_image1.png
    422
    742
    media_image1.png
    Greyscale

wherein the dashed lines represent covalent bonds to other portions of the adhesion promoter.
21.	(Currently Amended)  The method according to claim 27, 

    PNG
    media_image2.png
    354
    614
    media_image2.png
    Greyscale

wherein the dashed line represents a covalent bond to another portion of the adhesion promoter.

22.	(Currently Amended)  The method according to claim 27, 

    PNG
    media_image3.png
    356
    754
    media_image3.png
    Greyscale

wherein
X is selected from the group consisting of O and NH;
R is a hydrogen or a methyl group; and
L represents a divalent linking group including from 2 to 15 carbon atoms.
23.	(Currently Amended)  The method 
X is O; and
L represents a divalent linking group selected from the group consisting of an optionally substituted ethylene group, an optionally substituted propylene group, and an optionally substituted butylene group.
24.	(Currently Amended)  The method according to claim 27, 
25.	(Currently Amended)  The method according to claim 27, 
26.	(Currently Amended)  The method 
the acryl amide includes a cyclic acryl amide; and
the di- or polyfunctional acrylate is selected from the group consisting of dipropylene glycol diacrylate, neopentylglycol diacrylate, neopentylglycol (2x propoxylated) diacrylate, penta erythritol tetraacrylate, 1,6-hexanediol diacrylate, trimethylolpropane tri methacrylate, ethoxylated tri methylolpropane triacrylate, tripropylene glycol diacrylate, ditrimethyloylpropane tetraacrylate, ethoxylated pentaerythritol tetraacrylate, and polyethyleneglycol diacrylate.
27.	(Currently Amended)  A method of inkjet printing comprising the steps of:
forming a protected area on a metal or glass surface by printing and curing a radiation curable inkjet ink comprising: 
an adhesion promoter including: 
at least one free radical polymerizable group selected from the group consisting of an acrylate, a methacrylate, an acryl amide, and a methacryl amide;
at least one aliphatic tertiary amine; and
at least one carboxylic acid or salt thereof, wherein
the carboxylic acid is linked to the at least one aliphatic tertiary amine via a divalent linking group selected from the group consisting of an optionally substituted methylene group and an optionally substituted ethylene group;
removing metal or glass from an unprotected area of the metal or glass surface by etching; and
at least partially removing the printed and cured radiation curable inkjet ink from the protected area of the metal or glass surface.
28.	(Previously Presented)  The method according to claim 27, wherein the metal or glass surface is a copper surface.
29.	(Previously Presented)  The method according to claim 27, wherein the step of curing is performed using UV radiation.
30.	(Previously Presented)  A method of manufacturing a conductive pattern comprising the inkjet printing method according to claim 27.

Allowable Subject Matter
Claims 17-30 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach or renders obvious to a process of inkjet printing and curing the radiation curable ink on a metal or glass substrate and etching the metal or the glass substrate using the printed ink as a mask, wherein the curable ink comprising an adhesion promoter as specified in claim 27.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A closest prior art, Moszner et al (US 2009/0139433) disclose a polymerizable composition comprising alkylenediamine-N,N,N',N'-tetraacetic acid-(meth)acrylamides which are characterized by a high resistance to hydrolysis and are particularly suitable as dental materials (see abstract and [0001]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAMIM AHMED whose telephone number is (571)272-1457. The examiner can normally be reached M-TH (8-5:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHAMIM AHMED
Primary Examiner
Art Unit 1713



/SHAMIM AHMED/Primary Examiner, Art Unit 1713